AMENDMENT NO. 3 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is being executed and delivered as of August 12, 2010 by and among
Insight Enterprises, Inc., a Delaware corporation (the “Company”), Insight
Direct (UK) Ltd., a company organized under the laws of England (the “UK
Borrower”), Insight Enterprises B.V., a besloten vennootschap met beperkte
aansprakelijkheid, incorporated under the laws of The Netherlands (the “Dutch
Borrower” and, collectively with the Company and the UK Borrower, the
“Borrowers”), JPMorgan Chase Bank, National Association, as administrative agent
(in such capacity, the “Administrative Agent”) under the Credit Agreement
described below, and certain of the lenders party to the Credit Agreement. All
capitalized terms used herein without definition shall have the same meanings as
set forth in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, J.P. Morgan Europe Limited, as European
Agent, and the Administrative Agent are party to that certain Second Amended and
Restated Credit Agreement, dated as of April 1, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Company has requested the Lenders and the Administrative Agent to
amend the Credit Agreement in certain respects; and

WHEREAS, the Required Lenders and the Administrative Agent have agreed to so
amend the Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:

1. Amendments. Subject to the satisfaction of the conditions precedent set forth
in Section 3 below, the Credit Agreement is hereby amended as follows:

(a) The definition of “Change in Law” set forth in Section 1.01 of the Credit
Agreement is hereby amended to insert the following sentence immediately
following the period at the end of such definition: “A Change in Law shall not
include the application or effect of any regulations promulgated and any
interpretation or other guidance issued in connection with Sections 1471 or 1472
of the Code.”.

(b) The definition of “Excluded Taxes” set forth in Section 1.01 of the Credit
Agreement is hereby amended to (i) delete therefrom the phrase “, or (e)” and
substitute therefor the following phrase: “, (e) any tax that is attributable to
such Lender’s failure or inability to take any action (including entering into
an agreement with the Internal Revenue Service), comply with any information
gathering or reporting requirements, or to provide the Company (with a copy to
the Administrative Agent) with appropriate certification, in each case, if such
compliance or certification is required to obtain exemption from any United
States federal withholding taxes under Sections 1471 or 1472 of the Code and any
regulations promulgated thereunder and any interpretation or other guidance
issued in connection therewith, or (f)”, (ii) delete therefrom the phrase
“clause (c) or (d) above” and substitute therefor the following phrase “clause
(c), (d) or (e) above” and (iii) delete therefrom the phrase “clauses (a) to (e)
above” and substitute therefor the following phrase: “clauses (a) to (f) above”.

(c) Section 2.17(e) of the Credit Agreement is hereby amended by inserting the
following sentence immediately following the final sentence of such
Section 2.17(e): “Each Lender shall promptly provide, upon reasonable request
from the Company or the Administrative Agent, any additional information that
the Company or the Administrative Agent needs in order for the Company or the
Administrative Agent to determine the amount of any applicable withholding
taxes, including information relating to compliance with Sections 1471 or 1472
of the Code and any regulations promulgated thereunder and any interpretation or
other guidance issued in connection therewith.”.

(d) Section 6.01(s) of the Credit Agreement is hereby amended to delete
therefrom the figure “$100,000,000” and to substitute therefor the following
figure: “$150,000,000”.

(e) Section 6.02(n) of the Credit Agreement is hereby amended to delete
therefrom the figure “$100,000,000” and to substitute therefor the following
figure: “$150,000,000”.

2. Amendment to Floorplan Intercreditor Agreement. Subject to the satisfaction
of the conditions precedent set forth in Section 3 below, the Administrative
Agent is hereby directed and authorized to immediately enter into, on behalf of
itself and the Holders of Secured Obligations, an amendment to the Floorplan
Intercreditor Agreement in the form of Exhibit A hereto (the “Floorplan
Intercreditor Agreement Amendment”).

3. Condition of Effectiveness. This Amendment shall be deemed to have become
effective as of the date hereof, but such effectiveness shall be subject to the
condition precedent that the Administrative Agent shall have received:

(a) executed counterparts of this Amendment duly executed and delivered by each
Borrower, the Administrative Agent and the Required Lenders; and

(b) for the ratable account of each Lender that executes and delivers its
signature page hereto in the manner required by the Administrative Agent by 5:00
p.m. (New York time) on August 11, 2010, an amendment fee equal to 0.10% of the
sum of such Lender’s US Tranche Revolving Commitment and European Tranche
Commitment as of the date hereof.

4. Representation and Warranties. Each Borrower hereby represents and warrants
that (i) this Amendment and the Credit Agreement as amended hereby constitute
its legal, valid and binding obligation and are enforceable against it in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; (ii) all of the representations
and warranties of such Borrower set forth in the Credit Agreement are true and
correct in all material respects on and as of the date hereof (except to the
extent such representations or warranties specifically relate to any earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date) and (iii) no Default
has occurred and is continuing on and as of the date hereof.

5. Effect on the Credit Agreement.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Credit
Agreement, as amended and modified hereby.

(b) Except as expressly set forth herein, (i) the execution, delivery and
effectiveness of this Amendment shall neither operate as a waiver of any rights,
power or remedy of the Agents or the Lenders under the Credit Agreement or any
other documents executed in connection with the Credit Agreement, nor constitute
a waiver of any provision of the Credit Agreement nor any other document
executed in connection therewith and (ii) the Credit Agreement shall remain in
full force and effect in accordance with its original terms.

6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

7. Costs and Expenses. The Company agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the preparation, negotiation and execution of this
Amendment and the Floorplan Intercreditor Agreement Amendment.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A facsimile copy of
any signature hereto shall have the same effect as the original thereof.

[Signature Pages Follow] IN WITNESS WHEREOF, this Amendment has been duly
executed as of the day and year first above written.

INSIGHT ENTERPRISES, INC.,
as the Company

By: /s/ Helen Johnson
Name: Helen Johnson
Title: Treasurer


INSIGHT DIRECT (UK), LTD.,
as the UK Borrower

By: /s/ Stuart Fenton
Name: Stuart Fenton
Title: President


INSIGHT ENTERPRISES B.V.,
as the Dutch Borrower

By: /s/ Stuart Fenton
Name: Stuart Fenton
Title: President


1

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

individually as a Lender and as Administrative Agent

By: /s/ Anna C. Araya
Name: Anna C. Araya
Title: Vice President


J.P. MORGAN EUROPE LIMITED, as a Lender

By: /s/ Alastair Stevenson
Name: Alastair Stevenson
Title: Managing Director


2

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By: /s/ Ivan Ferraz
Name: Ivan Ferraz
Title: Vice President


3

U.S. BANK NATIONAL ASSOCIATION,


as a Lender

By:      
Name:
Title:


4

BANK OF AMERICA, N.A.,


as a Lender

By: /s/ Jeffrey Mills
Name: Jeffrey Mills
Title: Assistant Vice President


5

COMERICA BANK, as a Lender

By: /s/ Fatima Arshad
Name: Fatima Arshad
Title: Vice President


6

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

By: /s/ Kathryn E. Benjamin
Name: Kathryn E. Benjamin
Title: Assistant Vice President


7

BANK OF ARIZONA, N.A.


as a Lender

By: /s/ Kevin R. Gillette
Name: Kevin R. Gillette
Title: Senior Vice President


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a

Lender

By: /s/ D. Barnell
Name: D. Barnell
Title: Authorized Signatory


COMPASS BANK, as a Lender

By: /s/ Nancy Zezza
Name: Nancy Zezza
Title: SVPTHE NORTHERN TRUST COMPANY,


as a Lender

By: /s/ John Lascody
Name: John Lascody
Title: Second Vice PresidentPNC BANK,


NATIONAL ASSOCIATION,

as a Lender

By: /s/ Robin C. Bunch
Name: Robin C. Bunch
Title: Credit OfficerBANK OF THE WEST, as a


Lender

By: /s/ Todd C. Abboud
Name: Todd C. Abboud
Title: Senior Vice President


8